TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00312-CR



                           Maria Guadalupe Espinoza, Appellant

                                               v.

                                 The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
     NO. B-03-1019-S, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              We grant appellant Maria Guadalupe Espinoza’s motion to dismiss her appeal. See

Tex. R. App. P. 42.2(a). The appeal is dismissed.




                                            ____________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed on Appellant’s Motion

Filed: July 22, 2008

Do Not Publish